Case 1:20-cv-22925-RNS Document 52 Entered on FLSD Docket 03/04/2021 Page 1 of 7




                                United States District Court
                                          for the
                                Southern District of Florida

     AE Management, LLC, and others,            )
     Plaintiffs,                                )
                                                )
     v.                                         )
                                                ) Civil Action No. 20-22925-Civ-Scola
     Illinois Union Insurance Company           )
     and Chubb National Insurance               )
     Company, Defendants.                       )
                            Order Granting Motion to Dismiss

        The Plaintiffs in this case—AE Management, LLC; AE Restaurant Group,
 Inc.; Italica Ristorante, Inc.; ADL Restaurant, LLC; Angelos Wine Bar Weston,
 LLC; AE Addison Place, LLC; AE Coral Springs, LLC; AE Oakland Bakery and
 Trattoria, LLC; and AE Aventura, LLC (the “Restaurants”)—are several
 restaurant owners and operators in South Florida. The Restaurants complain
 Defendants Illinois Union Insurance Company and Chubb National Insurance
 Company (the “Insurance Company”) failed to provide coverage under the
 parties’ commercial property insurance policy for losses they incurred as a
 result of government emergency orders, restricting in-person dining, issued in
 response to the COVID-19 pandemic. (Am. Compl., ECF No. 15.) The Insurance
 Company has filed a motion to dismiss the Restaurants’ amended complaint,
 contending the Restaurants’ claimed losses are not covered under the policy
 and, in any event, coverage is precluded by the policy’s virus exclusion. (Defs.’
 Mot., ECF No. 29.) In response, the Restaurants argues they have sufficiently
 alleged their breach-of-contract claim against the Insurance Company. (Pls.’
 Resp., ECF No. 32.) The Defendants have timely replied. (Defs.’ Reply, ECF No.
 38.) While the Court is sympathetic to the Restaurants’ hardship and losses,
 the Court agrees with the Insurance Company that the claimed losses are not
 covered under the policy and, therefore, grants the Insurance Company’s
 motion to dismiss (ECF No. 29.)

          1. Background 1
      The Restaurants range from casual eateries to upscale Italian dining
 venues throughout South Florida. (Am. Compl. ¶ 28.) The Restaurants offer on-

 1
  The Court generally accepts the Plaintiffs’ factual allegations as true for the purposes of
 evaluating the Defendants’ motions to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc.,
 116 F.3d 1364, 1369 (11th Cir. 1997).
Case 1:20-cv-22925-RNS Document 52 Entered on FLSD Docket 03/04/2021 Page 2 of 7




 premises dining and table service, delivery service, and take-out service, with
 the vast majority of their revenue coming from on-premises dining and table
 service. (Id. ¶¶ 30–31.) To protect their property, businesses, and income from
 losses, the Restaurants secured an insurance policy from Illinois Union. (Id. ¶
 42.)
        The policy was in effect at the time Florida’s governor issued an
 emergency order, on March 16, 2020, in response to growing concern about the
 COVID-19 pandemic, mandating that restaurant dine-in services maintain a
 six-foot distance between tables. (Id. ¶ 48.) The next day, on March 17, Miami-
 Dade County issued an emergency order, requiring all restaurants with seating
 for more than eight people to cease offering on-premises services altogether.
 (Id. ¶ 49.) A few days later, on March 20, the governor ordered all restaurants
 in Broward and Palm Beach counties to cease offering on-premises services as
 well. (Id. ¶ 50.)
         The Restaurants complied with all these orders and, as a result, stopped
 offering on-premises dining. (Id. ¶ 51.) After May 11, the Restaurants operated
 their on-premises dining services, but with limited capacity. (Id. ¶ 58.) As a
 result of these restrictions, as would be expected, the Restaurants suffered
 losses of business income and incurred additional expenses. (Id. ¶ 60.)
        The policy under which the Restaurants seek coverage is an all-risk
 commercial property insurance policy, with blanket limits of $7,879,226 for
 physical building and personal property damages and $15,704,226 for
 business income. (Id. ¶ 69.) According to the Restaurants, the policy does not
 contain an exclusion for the loss of business income caused by emergency
 orders resulting in the physical loss of or damage to Restaurant properties. (Id.
 ¶ 71.) The policy contains a business-interruption clause:
       [The insurer] will pay for the actual loss of Business Income [the
       insured] sustain[s] due to the necessary “suspension” of [the
       insured] “operations” during the “period of restoration[.]” The
       “suspension” must be caused by direct physical loss of or damage
       to property at premises which are described in the Declarations
       and for which a Business Income Limit of Insurance is shown in
       the Declarations. The loss or damage must be caused by or result
       from a Covered Cause of Loss.
 (Id. ¶ 74; Ex. A, Policy, ECF No. 15-1, 48.) The policy also includes coverage for
 “Extra Expense” which includes “necessary expenses [the insured] incur[s]
 during the ‘period of restoration’ that [the insured] would not have incurred if
 there had been no direct physical loss or damage to property caused by or
 resulting from a Covered Cause of Loss.” (Am. Compl. ¶ 79; Policy at 48.) The
Case 1:20-cv-22925-RNS Document 52 Entered on FLSD Docket 03/04/2021 Page 3 of 7




 Restaurants say they timely provided notice to the Insurance Company, but the
 Insurance Company denied coverage. (Am. Compl. ¶ 85.)

    2. Legal Standard
        A court considering a motion to dismiss, filed under Federal Rule of Civil
 Procedure 12(b)(6), must accept all the complaint’s allegations as true,
 construing them in the light most favorable to the plaintiff. Pielage v.
 McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
 only contain a short and plain statement of the claim showing that the pleader
 is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
 state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
 550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
 court to infer more than the mere possibility of misconduct, the complaint has
 alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
 Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
 punctuation omitted). A court must dismiss a plaintiff’s claims if it fails to
 nudge its “claims across the line from conceivable to plausible.” Twombly, 550
 U.S. at 570.

    3. Analysis
        As acknowledged above, the Court is not unsympathetic to the
 Restaurants’ position and the considerable losses they have no doubt incurred
 as a result of the COVID-19 pandemic and the associated governmental orders
 impacting their business. “[A] growing number of state and federal courts in
 Florida and around the country,” however, “have considered the issue and have
 almost uniformly held that economic losses resulting from . . . government
 orders closing businesses to slow the spread of COVID-19 are not covered
 under ‘all risk’ policy language identical to that in this case because such
 losses were not caused by direct physical loss of or damage to the insured
 property.” Emerald Coast Restaurants, Inc. v. Aspen Specialty Ins. Co., No. 20-
 cv-5898, 2020 WL 7889061, at *2 (N.D. Fla. Dec. 18, 2020).
        The Restaurants argue they have sufficiently alleged their entitlement to
 coverage as a result of, alternatively, (1) “government orders limiting the
 functionality of [their] property”; (2) “the imminent risk of harm of future
 COVID-19 virus exposures,” separate and apart from the government orders; or
 (3) “the need to preserve property under the Policy and common law. . . in the
 face of an imminent risk of harm.” (Pls.’ Resp. at 2.)
        As the Restaurants frame it, the government orders caused the
 Restaurants, their employees, and their customers “to lose physical use of, and
Case 1:20-cv-22925-RNS Document 52 Entered on FLSD Docket 03/04/2021 Page 4 of 7




 physical access to, property at the covered restaurants premises.” (Id. at 3.)
 According to the Restaurants, this loss of use of the premises, or loss of access
 to the premises, satisfies the policy’s requirement that there be “direct physical
 loss of or damage to property at [the insured] premises.” (Id. at 10.) The Court
 finds the Restaurants’ interpretation to stretch the plain meaning of the
 policy’s words beyond what they can bear. Simply put, and as other Courts in
 this district have noted when considering similar lawsuits, the Restaurants
 simply do not provide the Court with adequate reason to depart from the nearly
 unanimous view that neither the government’s orders nor COVID-19 caused
 direct physical loss of or damage to the Restaurants’ property sufficient to
 trigger coverage. See, e.g., Cafe La Trova LLC v. Aspen Specialty Ins. Co., 20-
 22055-CIV, 2021 WL 602585, at *8 (S.D. Fla. Feb. 16, 2021) (Altonaga, J.)
 (“[T]o establish coverage, Plaintiff must show that its loss of business income
 occurred because its covered property suffered some actual, physical harm.”);
 Carrot Love, LLC v. Aspen Specialty Ins. Co., No. 20-23586-Civ, 2021 WL
 124416, at *2 (S.D. Fla. Jan. 13, 2021) (Scola, J.) (adopting “the nearly
 unanimous view that COVID-19 does not cause direct physical loss or damage
 to a property sufficient to trigger coverage” under similar policy language);
 Atma Beauty, Inc. v. HDI Glob. Specialty SE, 1:20-CV-21745, 2020 WL
 7770398, at *4 (S.D. Fla. Dec. 30, 2020) (Gayles, J.) (“While Plaintiff argues
 that a loss of functionality of, access to, or intended use of the salon
 constitutes physical loss or damage, it is not supported by the plain language
 of the Policy or Florida law.”); Sun Cuisine, LLC v. Certain Underwriters at
 Lloyd’s London, No. 20-cv-21827, 2020 WL 7699672, at *4 (S.D. Fla. Dec. 28,
 2020) (Gayles, J.) (concluding that the “[p]laintiff’s allegations provide[d] the
 Court no reason to deviate from the prevailing consensus in this Circuit and
 others regarding business interruption claims arising from the COVID-19
 pandemic” that such claims “do not plausibly show direct physical loss or
 damage” to property); SA Palm Beach LLC v. Certain Underwriters at Lloyd's,
 London, No. 9:20-cv-80677, 2020 WL 7251643, at *5 (S.D. Fla. Dec. 9, 2020)
 (Ungaro, J.) (finding no direct physical loss where plaintiff alleged that it was
 “unable to use its property for its intended purpose”) (cleaned up).
        To find otherwise would require the Court to read additional words into
 the policy. That is, under the Restaurants’ view, the words “access to” are
 somehow implied in the relevant coverage language. By their argument, then,
 “direct physical loss of” property is equivalent to “direct physical loss of access
 to” property. But the Restaurants provide no means by which the Court could
 make such an interpretative leap. To the contrary, under Florida law, the
 phrase, “direct physical loss of or damage to property” requires “a distinct,
 demonstrable, physical alteration of the property” and does not include “losses
Case 1:20-cv-22925-RNS Document 52 Entered on FLSD Docket 03/04/2021 Page 5 of 7




 that are intangible or incorporeal.” Mama Jo’s, Inc. v. Sparta Ins. Co., 17-CV-
 23362-KMM, 2018 WL 3412974, at *9 (S.D. Fla. June 11, 2018) (Moore,
 J.), aff’d, 823 Fed. App’x 868 (11th Cir. 2020).
         The Restaurants are critical of the cases the Insurance Company
 contends are persuasive. The Court finds these criticisms largely unwarranted.
 For example, the Court disagrees that the analyses and conclusions in
 Malaube, LLC v. Greenwich Ins. Co. are distinguishable. 20-22615-CIV, 2020
 WL 5051581 (S.D. Fla. Aug. 26, 2020) (Torres, Mag. J.). Malaube involved the
 same policy language and nearly identical allegations to those at issue here.
 Like here, the plaintiff restaurant in Malaube alleged that Florida government
 orders, issued in response to the COVID-19 pandemic, restricted the
 restaurant from providing on-premises dining, resulting in financial losses.
 Compare id. at *1, *5 with Am. Compl. at ¶ 46 (alleging state and local orders
 issued “[w]hen it became apparent” that knowledge of the COVID-19 pandemic
 alone “would not naturally facilitate voluntary strict social distancing and the
 curtailing of social-gathering business operations”) and ¶ 54 (the “emergency
 orders caused Plaintiffs’ losses”). The restaurant in Malaube “equate[d] the
 closure of its indoor dining to a physical loss because the business could no
 longer operate for its intended purpose.” Malaube, 2020 WL 5051581 at *5.
 Like here, the Malaube restaurant argued “that physical loss does not require
 structural alteration and that a property’s inability to operate with its intended
 purpose (i.e. the operation of both its indoor and outdoor dining sections) falls
 within the insurance policy’s coverage” requiring a direct physical loss of
 property. Id. After a comprehensive analysis, the Court in Malaube concluded
 that, under Florida law, the restaurant there failed to state a claim for coverage
 under the same provisions at issue here because it simply failed to allege
 “direct physical of or damage to property.” Id. at *9. Much like the other cases
 the Insurance Company relies upon, the Court finds Malaube directly on point
 and persuasive.
         Conversely, the Court is not persuaded by the cases the Restaurants cite
 in support of their position. Upon review, the Court finds many of them
 mischaracterized by the Restaurants, distinguishable, or otherwise not
 compelling in the face of the numerous contrary cases issuing from state and
 federal courts throughout Florida.
         In an attempt to skirt their failure to establish a direct physical loss of or
 damage to their properties, the Restaurants, in their opposition to the motion
 to dismiss, contend entitlement to coverage under another theory: the losses
 they incurred, in restricting or discontinuing their on-premises dining,
 mitigated the risk of the virus’s contaminating their properties. (Pls.’ Resp. at
 14.) In short, the Restaurants maintain that “[b]y closing their on-premises
Case 1:20-cv-22925-RNS Document 52 Entered on FLSD Docket 03/04/2021 Page 6 of 7




 dining, [they] materially limited the [Insurance Company’s] overall exposure
 under the Policy.” (Id. at 15.) Not only is this an entirely new theory, not alleged
 anywhere in the complaint, but it is meritless as well. Under the relevant policy
 provision, “in the event of a loss,” the Restaurants must “[t]ake all reasonable
 steps to protect the Covered Property from further damage, and keep a record of
 . . . expenses necessary to protect the Covered Property.” (Policy at 52
 (emphasis added).) Under Florida law, such mitigation losses, under a
 mitigation provision like this, come into play only if an actual, covered loss has
 occurred. Swire Pac. Holdings, Inc. v. Zurich Ins. Co., 845 So. 2d 161, 170 (Fla.
 2003). Since the Restaurants have failed to allege a covered loss, their claim for
 mitigation coverage, had it been pleaded, would fail as well.
         Additionally, just as the Restaurants fail to allege direct physical loss of
 or damage to property at their premises, they also fail to allege that any
 property away from their premises sustained any damage. Accordingly, any
 claim under the policy’s Civil Authority Coverage provision, which requires
 damage to property within a mile of the insured premises, fails as well.
         Lastly, because the Court finds the restaurants fail to allege facts
 establishing their entitlement to coverage, the Court declines to consider the
 applicability of the policy’s virus exclusion or whether Chubb was properly
 named as a defendant in this case.

    4. Conclusion
         For the reasons set forth above, the Court dismisses the Restaurants’
 complaint, comprised solely of one count of breach of contract against the
 Insurance Company. The Court dismisses the Restaurants’ amended
 complaint with prejudice because they have failed to state a claim under Rule
 12(b)(6). Further, the Court denies the Restaurants’ request for leave to
 amend, inserted as an afterthought, at the conclusion of their opposition to the
 Insurance Company’s motion to dismiss: the request is both procedurally
 defective and lacking in substantive support. See Newton v. Duke Energy
 Florida, LLC, 895 F.3d 1270, 1277 (11th Cir. 2018) (“[W]here a request for leave
 to file an amended complaint simply is imbedded within an opposition
 memorandum, the issue has not been raised properly.”); Avena v. Imperial
 Salon & Spa, Inc., 740 Fed. App’x 679, 683 (11th Cir. 2018) (“[W]e’ve rejected
 the idea that a party can await a ruling on a motion to dismiss before filing a
 motion for leave to amend.”) (noting also that “a motion for leave to amend
 should either set forth the substance of the proposed amendment or attach a
 copy of the proposed amendment”) (cleaned up).
         The Court also denies as moot both the Insurance Company’s motion to
 take judicial notice of the various civil-authority orders referenced in the
Case 1:20-cv-22925-RNS Document 52 Entered on FLSD Docket 03/04/2021 Page 7 of 7




 Restaurants’ complaint (ECF No. 30) and the Restaurants’ motion to strike
 exhibit 6 to the Insurance Company’s motion to dismiss (ECF No. 37). The
 Court’s order here did not rely on any of those documents and so the requested
 relief is moot.
         Finally, the Clerk is directed to close this case. Any pending motions not
 disposed of in this order are also denied as moot.
       Done and ordered at Miami, Florida, on March 4, 2021.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
